DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/26/2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 9, 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0213580 by Yamano et al. in view of US 2017/0187983 by Lawrence.
Regarding claim 1, Yamano et al. discloses a method comprising: 
receiving, by a user device, an image configured for display by the user device (fig. 5); 
receiving one or more display parameters, wherein each of the one or more display parameters corresponds to an orientation of the user device (in addition to discussion above, fig. 5-6, paragraph 0059 teaches “For example, the posture detection unit 110 detects a change in the posture due to the turning over or rotation of the arm.”, 0062 teaches “…..the controller 120 acquires position information indicative of the position of the display unit 12 that performs display in the bracelet-type terminal 10, and controls display to be displayed on the display unit 12 depending on the acquired position information.  The position information may be acquired based on a detection result obtained by the posture detection unit 110
determining the orientation of the user device (in addition to discussion above, paragraph 0064 teaches “…the controller 120 may switch a display orientation between a first orientation along the longitudinal direction of the display unit 12 and a second orientation along the short-length direction of the display unit 12 depending on the acquired position information.”); and 
causing, based at least on the one or more display parameters and the determined orientation of the user device, at least a portion of the image to be displayed by the user device (in addition to discussion above, paragraph 0061-0070).
Yamano et al. fails to disclose display parameters associated with the image.
Lawrence discloses display parameters associated with the image (paragraph 0068 teaches “When the video is to be encoded and transmitted from a separate device, the indicators may be placed in the metadata for each frame.  The indicators indicate whether the frame was recorded in landscape mode or portrait mode.  This may be a single bit (0 or 1) in the metadata.”)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the ability to include display parameters associated with the image, as taught by Lawrence into the system of Yamano et al., because such incorporation would allow for the benefit of providing more information about image that helps during display, thus increase user flexibility of the system.	

Regarding claim 2, the method wherein the image is associated with a portion of a video (Yamano et al., in addition to discussion above, fig. 11, paragraph 0094-0095 teaches “Video contents are typically suitable for a landscape view.  When the video player app is started, the first display unit 22 and the second display unit 26 are displayed in portrait orientation by default as shown in the state 861.  In this case, the video contents displayed in portrait orientation are difficult for the user to view.”, paragraph 0104).

Regarding claim 3, the method wherein the one or more display parameters comprises a plurality of mapped groups, wherein each of the mapped groups corresponds to a particular orientation of the user device (Yamano et al., in addition to discussion above, paragraph 0061-0070).

Regarding claim 4, the method wherein each of the one or more display parameters comprises at least one of: an image boundary, an aspect ratio, one or more image boundaries, or a transition (Yamano et al., in addition to discussion above, paragraph 0104, 0067, 0069).

Regarding claim 5, the method wherein the determining the orientation of the user device comprises receiving orientation data from a sensor integrated with the user device (Yamano et al., in addition to discussion above, paragraph 0147 teaches “According to an embodiment described above, a portrait view and a landscape view on the display unit are appropriately switched in the bracelet-type terminals 10 and 20 depending on the posture of the arm, and thus the user can easily view the content displayed on the display unit.  In particular, the display orientation is automatically switched depending on detection by a sensor and the displayed content, and thus the user can view the content displayed in a desired orientation without any user's operation.”).

Regarding claim 6, the method wherein the one or more display parameters comprises a first image boundary associated with a portrait orientation of the user device and a second image boundary associated with a landscape orientation of the user device (Yamano et al., in addition to discussion above, paragraph 0064 teaches “More specifically, the controller 120 may switch a display orientation between a first orientation along the longitudinal direction of the display unit 12 and a second orientation along the short-length direction of the display unit 12 depending on the acquired position information.  The display in the first orientation indicates, for example, a portrait view shown in FIG. 6, and the display in the second orientation indicates a landscape view shown in FIG. 6.  Thus, when the display unit 12 is located on any one side of the outer and inner sides of the arm, the display unit 12 performs display in the orientation that is more easily visible to the user.”).

Regarding claim 7, the method wherein the first image boundary or the second image boundary represents a portion of the image that is less than the whole image (Yamano et al., in addition to discussion above, fig. 9-12).

Regarding claim 8, the method wherein the receiving the one or more display parameters is in response to a request for information relating to the video (Yamano et al., in addition to discussion above, paragraph 0104).

Claim 9 is rejected for the same reason as discussed in the corresponding claim 1 above.
Claim 10 is rejected for the same reason as discussed in the corresponding claim 2 above.

Regarding claim 11, the method wherein the receiving the display parameters is in response to a request for information relating to the video (Yamano et al., in addition to discussion above, paragraph 0104).

Claim 12 is rejected for the same reason as discussed in the corresponding claim 4 above.
Claim 13 is rejected for the same reason as discussed in the corresponding claim 5 above.
Claim 14 is rejected for the same reason as discussed in the corresponding claim 6 above.
Claim 15 is rejected for the same reason as discussed in the corresponding claim 7 above.
Claim 16
Claim 17 is rejected for the same reason as discussed in the corresponding claim 1 above.
Claim 18 is rejected for the same reason as discussed in the corresponding claim 3 above.
Claim 19 is rejected for the same reason as discussed in the corresponding claim 4 above.
Claim 20 is rejected for the same reason as discussed in the corresponding claim 6 above.

Regarding claim 21, the method wherein the one or more display parameters are embedded in the image or in a content stream associated with the image (Lawrence, in addition to discussion above, paragraph 0409-0410).

Claim 22 is rejected for the same reason as discussed in the corresponding claim 21 above.
Claim 23 is rejected for the same reason as discussed in the corresponding claim 21 above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGAR CHOWDHURY whose telephone number is (571)272-8890.  The examiner can normally be reached on Monday-Friday 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-3782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NIGAR CHOWDHURY/Primary Examiner, Art Unit 2484